ORDER ON SHOW-CAUSE HEARING
PER CURIAM.
This is a contempt proceeding ancillary to the appeal of Arthur Gene Fowler, Jr. from a judgment of conviction for aggravated robbery. Tex.Pen.Code Ann. § 29.03 (1974). The subject of this proceeding is James E. Anderson, appellant’s court-appointed counsel.
*924The record in this cause reflects that notice of approval of the record was sent to Anderson, as counsel for appellant, on March 13, 1984. His brief was therefore originally due to be filed in this Court no later than April 12, 1984. Tex.Code Cr.P. Ann. art. 40.09(8), (9) (Supp.1984). Upon motion, however, this Court extended the timé for filing until May 2, 1984. On May 16, 1984, it having been noted that no brief had been filed in appellant’s behalf, and that there had been tendered no request for a further extension of time for filing, this Court ordered Anderson to file a brief on or before June 8, 1984.
Thereafter, on June 20, 1984, neither brief nor request for extension of time having been filed, and having received no communication of any nature from counsel, this Court entered a show-cause order requiring Anderson to appear in person before the Court on June 27, 1984, then and there to show cause why he should not be held in contempt for his failure to obey the May 16 order, and sanctions imposed. On June 26, 1984, Anderson tendered a brief for filing.
A show-cause hearing was held in this Court on June 27, 1984. Although Anderson appeared as required, he presented no justification for his failure to obey the order of May 16. After consideration of the circumstances, we find that appellant’s counsel is in contempt of this Court, and conclude that he should be punished for such contempt.
It is accordingly ordered that the said James E. Anderson shall be punished by a fine in the amount of Two Hundred Fifty Dollars ($250.00). The fine assessed shall be discharged by the payment of same to the Clerk of this Court, on or before forty-five days from the date of this order.
It is so ordered this the 1st day of August, 1984.
GAMMAGE, J., not participating.